Citation Nr: 0827802	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
post-traumatic stress disorder (PTSD).  The veteran filed a 
timely appeal with the initial rating. 

The veteran was scheduled for a Travel Board Hearing in April 
2007, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2007).  Accordingly, this veteran's request for a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the veteran's PTSD 
has been manifested by chronic sleep impairment and 
disturbances of mood, in the form of periods of depressed 
mood and anxiety, with social isolation and intrusive 
recollections.

2.  The evidence does not show that the veteran's PTSD has 
caused suicidal ideation or near-continuous panic or 
depression.  Nor does he neglect his personal appearance and 
hygiene, or exhibit gross impairment in his thought 
processes, such as persistent delusions or hallucinations or 
disorientation to time and place, or other symptoms on a par 
with the level of severity exemplified in these 
manifestations.  





CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic stress disorder are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify claimants in substantiating a claim 
for VA benefits under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  In December 2003, the agency of 
original jurisdiction (AOJ) sent a letter to the veteran 
providing the notice required for the initial claim of 
service connection for PTSD.  Service connection was 
subsequently granted, and the veteran appealed the initial 
rating assigned.  The United States Court of Appeals for 
Veterans Claims has held that once service connection is 
granted a claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Regardless, in 
letters dated in September 2007 and February 2008, the 
Appeals Management Center (AMC) notified the veteran of the 
process by which disability ratings are determined.  The 
veteran was given the opportunity to submit additional 
information.  The claim subsequently was readjudicated in the 
April 2008 supplemental statement of the case.  The veteran 
has been adequately notified of the information and evidence 
necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  While the veteran had 
reported previously that he had treatment from a private 
counselor who had authored two examination reports of record, 
he later notified VA in November 2007 that the practitioner 
had retired and that the records were no longer available.  
The veteran has been medically evaluated by VA on two 
occasions in conjunction with his claim.  The duty to assist 
has been fulfilled.

Disability Evaluations

The veteran seeks a higher disability evaluation for his 
service-connected PTSD.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number 
of atypical instances, it is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in appeals such 
as this that concern the assignment of an initial rating, 
higher evaluations for separate periods are available based 
on the facts found during the appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Service connection was established for PTSD by the rating 
decision on appeal in May 2004 and an initial disability 
rating of 30 percent was assigned under 38 C.F.R. § 4.130, DC 
9411.  During the pendency of the veteran's appeal, the RO 
granted an increased evaluation to 50 percent, effective the 
date of the grant of service connection.  The United States 
Court of Appeals for Veterans Claims has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   
Thus, the issue remains in appellate status.

Under the rating criteria for mental disorders, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran has undergone two VA examinations and two private 
examinations over the course of the appeal.  In each of the 
examinations, which date from 2004 to 2008, the veteran 
reported sleep disturbances, such as trouble falling and 
staying asleep and having nightmares.  He also consistently 
described intrusive recollections of wartime events, 
especially in light of current conflicts.  The examinations 
diverge from there, however.  

A private exam report dated January 5, 2004 confirms the 
veteran's symptoms of sleep impairment and further indicates 
that the veteran has flashbacks.  It describes him as 
avoidant, in that he will make great efforts to avoid 
thoughts, feelings, or conversations associated with Vietnam.  
It also says that he avoids activities, places, and people 
that remind him of Vietnam.  The veteran affirmed symptoms of 
detachment and estrangement, as well as a sense of a 
foreshortened future.  A Global Assessment of Functioning 
(GAF) score of 40 was noted, which describes major impairment 
in several areas.

Eleven days later, the veteran reported to his VA 
examination.  He reported that he avoided movies that 
involved combat situations.  He also was unable to recall 
some of the places in which he served in Vietnam.  He denied, 
however, having concentration problems, feeling anxious, or 
feeling as if he had no future.  He reported a stable 
marriage to the same woman since 1972, though he admitted to 
having no other close friends.  He also indicated that he had 
lost enjoyment in playing golf, playing only rarely.  He 
reported having no trouble in his employment, having worked 
as a journeyman plumber since 1972, without adjustment 
problems or complications with coworkers or supervisors.  He 
said that he was not ready to retire, as he had to work until 
age 60 to receive a pension.

Objectively, the veteran's thought process was coherent.  He 
displayed a normal range of affect and a level mood.  His 
thinking was noted to be logical and his intellect grossly in 
tact.  His Global Assessment of Functioning (GAF) score was 
58, indicative of moderate symptoms.  

An additional private examination report, dated in June 2005, 
was submitted.  This report indicated that the veteran 
retired in 2003 from his work as an iron worker due to 
exacerbations of his PTSD symptoms.  The Board notes that 
this statement is inconsistent with the veteran's own 
statements in his VA examination in 2004, which clearly show 
that he was still working at that time as a plumber without 
problem.  The report also cited the veteran's few social 
contacts and a lack of leisure activities.  Instead, he 
secluded himself and watched the military channel.  Other 
symptoms included increased anxiety, hypervigilance, 
hyperarousal, and paranoia.  The report cited panic attacks 
two to three times a day.  It also generally noted that he 
had short and long term memory problems.  The report 
indicated that the veteran was unemployable and assigned a 
GAF of 30, citing major impairment in all areas.

Given the vast disparities between the January 2004 VA 
examination report and the June 2005 private exam report, the 
veteran was asked to undergo an additional VA examination in 
March 2008.  Just prior to that time, he had begun 
psychiatric counseling through VA, which is noted thoroughly 
in the exam report.  In January 2008, the veteran presented 
with complaints of hyperarousal, social avoidance, and sleep 
disturbances.  He referred occasional concentration issues.  
He noted, however, that he played golf regularly and was 
working as a security guard.  A GAF of 55 was noted.  The 
following month, in February, the veteran indicated that he 
had feelings of fear and that it was hard for him to make 
friends.  A depressed mood and affect were noted, as well as 
limited insight.  The GAF of 55, however, was confirmed. 

On VA examination in March 2008, he reiterated his sleep 
disturbance symptoms, quantifying them as occurring once or 
twice a month.  He reported having a few friends made up of 
former Marines and a few people his wife had introduced him 
to.  The veteran reported leisure activities to include 
playing golf three times a week, which he enjoyed, and 
reading a lot of books.  As far as intrusive thoughts, the 
veteran reported that he still deals with memories of the 
war, and that "it effects my golf game, my swing is less 
smooth."  He admitted decreased interest in other activities 
"such as washing windows, or fixing the cabinet at home." 
Regarding irritability and angry outbursts, the veteran 
reported that it was a problem years ago, but now he has 
learned to "walk away."  While excessive noise bothered 
him, he denied any particularly hypervigilance.  

Referable to his employment, the veteran denied any problems 
with performing his current work as a security guard.  He 
reported that he retired three years prior (in 2005), 
deciding to quit due to some disagreements with junior 
officials.  He said that when he was still working full time, 
his anxiety problems did not cause any impairment in his work 
performance, and the same was true of his current part time 
work.  He specifically indicated that his retirement had not 
been followed by an increase in mental symptoms.  

On the whole, this evidence does not warrant an evaluation in 
excess of the 50 percent currently assigned at any point 
during the appeal.  The veteran's primary symptoms appear to 
be chronic sleep impairment and disturbances of mood, in the 
form of periods of depressed mood and anxiety, with social 
isolation and intrusive recollections.  While the two private 
reports appear to catalog much more severe symptoms than the 
VA examinations, they are given less probative weight here.  
Specifically, they refer to the veteran as an iron worker who 
retired in 2003.  The veteran's own statements in the context 
of VA examinations confirm that he was a plumber who retired 
in 2005.  When specifically asked by VA whether his PTSD 
affected his work, then or now, he denied any such influence.  
They also refer panic attacks three times daily and paranoia, 
which are unsupported by the veteran's own description of his 
symptoms elsewhere.  Thus, it is unclear what other portions 
of the private examinations can be counted upon to reflect 
this veteran's true disability picture.  As the VA 
examinations were conducted in controlled, known 
environments, more weight is afforded them. 

As noted throughout, in assessing the level of impairment 
resulting from the veteran's PTSD, various examiners have 
offered GAF scores for this veteran throughout the appeal, 
which range from 30 to 58.  However, the Board notes that an 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 21-30 range, such as 
the 30 noted on the June 2005 private examination, indicates 
that behavior is considerably influenced by delusions or 
hallucinations, or there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or there is 
an inability to function in almost all areas (e.g., stays in 
bed all day; no job, home, or friends).  This is simply not 
supported by the record.  The veteran's thought processes and 
communicative abilities have at no point been called into 
question.  He has a wife of more than thirty years, with a 
home, and a part-time job. 

A GAF score in the 31 to 40 range, such as the 40 noted on 
the January 2004 private examination, indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
Here, the evidence does not show that the veteran has had 
problems in reality testing or communication.  Thus, it 
appears that the score is based on a finding of major 
impairment in several areas. 

The veteran's remaining GAF scores of record were 58 (January 
2004 VA exam), 55 (January and February 2008 VA progress 
notes), and 57 (March 2008 VA exam).  A GAF score between 51 
and 60 indicates moderate symptoms (e.g., flattened affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).

It appears that the veteran's GAF scores fall between the 
moderate and major impairment levels.  When viewed in light 
of the probative examination findings, the veteran's current 
50 percent rating adequately compensates for this range of 
symptoms.  Here, the record does not show that the veteran 
has deficiencies in most areas such as work, family 
relations, judgment, thinking, and mood.  He is able to 
maintain a job in retirement.  He has reported a good 
familial relationship with his wife and son.  His judgment 
and thinking have never been called into question.  Instead, 
he has mood disturbances.  This level of disability is 
contemplated by the 50 percent rating, and no higher.

The criteria associated with the 70 and 100 percent ratings 
contemplate much more severe symptomatology.  The evidence 
does not demonstrate that the veteran experiences suicidal 
ideation or near-continuous panic or depression.  Nor does he 
neglect his personal appearance and hygiene, or exhibit gross 
impairment in his thought processes, such as persistent 
delusions or hallucinations or disorientation to time and 
place.  There is no evidence that the veteran has experienced 
any of these symptoms or other symptoms on a par with the 
level of severity exemplified in these manifestations.  

As the veteran's disability picture has remained relatively 
stable over the course of the appeal, staged ratings in 
accordance with Fenderson v. West, supra, are not 
appropriate.  In all, the preponderance of the evidence is 
found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  A rating in 
excess of 50 percent is not warranted.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


